UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 95-8546



VICTOR COLLYN GREENE,

                                           Plaintiff - Appellant,

         versus

BISHOP ROBINSON, Secretary of Public Safety
and Corrections; THOMAS R. CORCORAN, Warden;
RICHARD LANHAM, Commissioner; PATRICK CONROY,
Facility Administrator; WILLIAM H. BRITTON;
VERONICA MOORE, CMSII; LIEUTENANT EYLER; RON
WILLIAMS, CMSII; KASSIDY SAVAGE; LIEUTENANT
REDD; OFFICER ELLIOT, COII; MARSHA MALOFF,
Facility Administrator; MS. BOOSE, CMSS;
MS. SMITH, CMSII; MS. SPRIGGS, CMSI; WILSON,
CMSI; SERGEANT RINGLY,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1513-JFM)


Submitted:   May 16, 1996                  Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Victor Collyn Greene, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's dismissal of portions

of his complaint pursuant to 28 U.S.C. § 1915(d) (1988). Appel-
lant's remaining claims are still pending in district court. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable
interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED



                                2